Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final Office Action in response to communications received on 6/14/21.
Claims 3, 14 have been cancelled.
Claims 1-2, 4-13 have been amended.
Claims 15-22 have been added.
Therefore, Claims 1-2, 4-13, 15-22 are now pending and have been addressed below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 10-13, 15-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-2, 4-9, 10-13, 15-22 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. §101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is 
Step 1: Identifying Statutory Categories
In the instant case, Claims 1-2, 9-13, 15-22 are directed to a system. Claims  4-8 are directed to a non-transitory medium.  Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Claims 1-2, 4-9, 10-13, 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 3, 4 and 9 recite methods that provides reports on student progress towards completion of an undergraduate degree including the steps of providing a plurality of selected university data; generating the selected university data by selecting the raw data from multiple sources; generating a plurality of dashboard displays wherein the selected university data is used to generate the plurality of dashboard displays; retrieving data of selected university data, performing calculations and transmitting for display; wherein the dashboard are generated using one or more graph or chart or selection menu; transmitting raw data(Claims 1 and 3); converting the raw data into selected university data; mapping received raw data; storing the selected university data and transmitting the data (Claim 4 and 9). 
These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a database, a network operation center, dashboard display, computer with a processor linked to memory, user devices, a web server, database management system (Claims 1, 4 and 9),), the claims are directed to obtaining student data, analyzing the data, and providing a report on student progress for degree completion. If a claim limitation, under its broadest reasonable (Claims 1, 3, 4 and 9). The database, a network operation center, dashboard display, computer with a processor linked to memory, user devices, a web server , database management system are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	Dependent claims 2, 5-8, 11-13, 15-22 add additional limitations, for example retrieving the selected university data; transmit the data, provide a dashboard to display data (Claim 2); detecting a type of display (Claim 5); providing remote access to data (claims 6 and 8); Claim 11 recites sending an alert/notification; wherein the alert is generated by measuring user enrollment progress… a report is generated an sent to the university, to the student and a graphic alert is sent to notify the user they are not on schedule to graduate on time. Claim 12 recites the graphic alert and notification include one or more alerts selected from a color change to graphic, a sound alert and a recorded message. Claim 13 recites color change to graphic based on difference in time between enrollments, progress, graduation, but these only serve to further limit the abstract idea. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Hence, are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 3, 4 and 9. Claims 15-22 recites interface that provide different modules to user devices; programmable interface; displaying and transmitting data/instructions. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite provides reports on student progress towards completion of an undergraduate degree including the steps of providing a plurality of selected university data; generating a plurality of dashboard displays wherein the selected university data is used to generate the plurality of dashboard displays; retrieving data of selected university data, performing calculations and transmitting for display; wherein the dashboard are generated using one or more graph or chart or selection menu (Claims 1 and 3); converting the raw data into selected university data; mapping received raw data; storing the selected university data and transmitting the data (Claim 4 and 9)  and thus are grouped as methods of organizing human activity and mathematical calculations. This judicial exception is not integrated into a practical application because the additional element of using a processor, user device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the database, a network operation center, dashboard display, computer with a processor linked to memory, user devices, a web server, faculty devices, campus devices, database management system these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, on page 109 and Fig 44, Pg. 110 details “mobile user devices such as desktop/laptop user devices”.  These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. Aviator. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buy SAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI 

ii.    Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

iii.    Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv.    Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

v.    Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and



12. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappats rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court' s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int' l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).
Response to Arguments
Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive.
Regarding 101 rejection, claims 1-2 have been amended to include database, raw data feed and transmitting of raw data from multiple sources. As noted in rejection above, This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a job capability profile. In particular, the claims only recites the additional element – a database, a network operation center, dashboard display, computer with a processor linked to memory (Claims 4 and 9), modules, user interface, user device. The  database, a network operation center, dashboard display, computer with a processor linked to memory (Claims 4 and 9), modules, user interface are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add 

	•    The affidavit under 37 CFR 1.132 filed 6/14/21 is insufficient to overcome the 35 U.S.C 101 rejection because:
•    In response to applicant’s affidavit the Examiner finds that the affidavit is not responsive in presenting facts to overcome the current rejection. As stated in the MPEP section 716.01 (c.) II “attorney arguments cannot take the place of evidence.” Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of along-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the authors of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. Opinion testimony is entitles to consideration and some weight so long as the opinion is not the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion maybe persuasive. Such affidavit or declarations though may have little weight when considered in light of all the evidence of record.

•     The statements made by affiant are opinions about legal conclusions because the determination of patent eligibility is a legal determination. The statements made by affiant are allegations that the prior art cited in the prior rejection does not teach elements of the amended claims. Examiner notes, claims are rejected under 35 U.S.C 101 and not under 35U.S.C 102/103. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caines et al. (US 2017/0140487 A1) discloses tracking aggregate student population’s progress towards reaching their degree at institution (Abstract lines 1-4, [0003]). Caines further discloses various databases storing student data and degree requirements ([0012] database containing transcript information and degree requirements, Fig 1 # 81-83[0040] the plurality of college servers 71, 72, 73 connects the framework to their database repositories 81, 82, 83.  The database repositories 81, 82, 83 store data on students, curriculum, and degrees.), [0046] institution degree analyzer determines whether each student and/or each transcript meets the degree or graduation requirements.
Morin et al. (US 2013/0066798 A1) discloses a method of automating an application process.  The method includes the steps of collecting student identification information using a graphic user interface; collecting student transcript and 
Creamer at al. (US 2013/0330704 A1) discloses providing online education and automatically requesting student records from at least one of a brick and mortal education provider or an online education provider.
Gibbons et al. (US 7,882,041 B2) discloses method for optimizing the effectiveness of an educational institution wherein the student's progress is monitored from registration through and beyond graduation.  Monitoring means allow the student's progress to be measured and the student's need for support and attention to be determined.
Shapiro et al. (US 2013/0046775 A1) discloses method for efficiently and intelligently matching student enrollment records to track student progress from secondary to postsecondary institutions and generate statistics about aggregate college enrollment rates to inform policy decisions
Anbarasan et al. (US 2019/0087836 A1) discloses the method of facilitating registration of a user and may include receiving a unique institution identifier associated with an institution of the plurality of institutions from a user device associated with the user.  Further, the method may include receiving a user identifier from the user device.  Further, the method may include transmitting an electronic form to the user device.
Nasir et al. (US 8,928,483 B2) discloses a system is configured to receive information associated with a location of a user device; retrieve information associated with a location at which a user, of the user device, is to be during a period of time.
Sharma et al. (US 9,584,996 B2) discloses system for UE selectively triggers a communicative action associated with the given group based on whether the determining determines the at least one quorum condition to be satisfied.
Newstadt et al. (US 9,788153 B1) discloses receiving geofence parameters comprising at least one target, wherein the at least one target includes a mobile target; receiving updated position data associated with the mobile target and updating the position of the mobile target in response to the updated position data
Moore and Shulock: Student progress towards degree completion; September 2009. This non-patent literature discloses efforts to measure student success have generally been limited to retention, graduation, and transfer rates to fully understand student progress and degree completion.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629